PER CURIAM.
Petitioner seeks a belated appeal of the judgment and sentence rendered on May 29, 2001, in Escambia County Circuit Court case number 00-2933-CFA-01. According to petitioner, he timely requested *1246that counsel file a notice of appeal, but counsel failed to do so. In response to an order to show cause, the state disputed petitioner’s entitlement to a belated appeal. Jurisdiction was relinquished to the circuit court with instructions to appoint a special master to conduct an evidentiary hearing and issue a written order setting forth findings of fact and conclusions of law regarding petitioner’s entitlement to a belated appeal. See Schubert v. State, 787 So.2d 1102 (Fla. 1st DCA 1998).
After an evidentiary hearing, the special master issued an order finding that petitioner timely wrote his counsel and requested that an appeal be filed. Accordingly, we grant petitioner’s request for a belated appeal. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BARFIELD, DAVIS and PADOVANO, JJ., concur.